 

Exhibit 10.1

 

2005 DEFERRED COMPENSATION PLAN

 

FOR KEY EMPLOYEES OF

 

SRA INTERNATIONAL, INC.

 

(Effective as of February 1, 2005)

 



--------------------------------------------------------------------------------

2005 DEFERRED COMPENSATION PLAN

FOR KEY EMPLOYEES OF

SRA INTERNATIONAL, INC.

 

In recognition of the services provided to SRA International, Inc. (the
“Company”) by certain officers, key management and highly compensated employees,
the Company maintains the 2005 Deferred Compensation Plan for Key Employees of
SRA International, Inc. (the “Plan”) to offer such employees opportunities to
defer receipt of a portion of their compensation, including any incentive
bonuses, payable to them by the Company until the time set forth herein and to
provide such employees with retirement benefits that would otherwise be
unavailable by reason of certain restrictive provisions of law applicable to the
Company’s 401(k) Plan. In order to defer taxation to the date of distribution,
amounts deferred by Participants in the Plan must be credited to an irrevocable
“rabbi trust” under applicable Internal Revenue Service guidelines, and such
amounts would be subject to the general creditors of the Company until
distributed to Participants. The Plan shall be effective February 1, 2005 (the
“Effective Date”) under the terms and conditions hereinafter set forth.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

Article 1 Definitions and Construction

   1

Article 2 Benefits

   4

Article 3 Distributions to Participants

   6

Article 4 Death Benefits

   9

Article 5 Vesting

   10

Article 6 Funding

   11

Article 7 Administration

   12

Article 8 Amendment and Termination

   16

Article 9 Miscellaneous

   17

 

 

-i-



--------------------------------------------------------------------------------

ARTICLE 1

 

DEFINITIONS AND CONSTRUCTION

 

Sec. 1.01 Definitions. Whenever used in this Plan:

 

“Account” means the entire interest of a Participant in the Plan.

 

“Affiliate” means any firm, partnership, or corporation in which SRA
International, Inc. possesses an ownership interest, directly or indirectly
through one or more intermediaries, and has been designated as such by a
resolution of the Board of Directors of SRA International, Inc. or its designee;
provided that an “Affiliate” shall only be considered as such for the period
that such relationship with SRA International, Inc. shall exist.

 

“Beneficiary” means any individual or entity designated by a Participant
pursuant to Section 4.02 to receive death benefits described in Section 4.01
subsequent to the Participant’s death.

 

“Board” means the Board of Directors or other governing body of the Company.

 

“Change in Control” shall be deemed to have occurred if (i) as a result of any
transaction, another person or entity (the “Acquiror”), acquires voting stock of
the Company in an aggregate amount so as to enable the Acquiror to exercise more
than 50% of the voting power of the Company, (ii) an unrelated Acquiror (as
defined in applicable Treasury guidance) acquires all or substantially all of
the assets of the Company, or (iii) upon the consummation of a merger or
consolidation to which the Company is a party, the voting stock of the Company
outstanding immediately prior to consummation of the merger or consolidation is
converted into cash or securities possessing less than 50% of the voting power
of the surviving corporation.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute of similar nature and purpose.

 

“Company” means SRA International, Inc. and such subsidiaries of SRA
International, Inc. as designated by the Board, in its sole discretion, as the
participating employers of this Plan. For purposes of any forms or documents,
including compensation deferral election forms, that are prepared in connection
with the implementation of this Plan, any reference to the Company or SRA
International, Inc. shall be deemed to include the reference to the subsidiaries
of SRA International, Inc. that are designated by the Board as participating
employers of this Plan.

 

“Compensation Deferral” means the amount or amounts of a Participant’s Total
Compensation deferred under the provisions of Article 2 of this Plan.

 

“Deferred Compensation Committee” means the Deferred Compensation Committee as
established by the Company.

 



--------------------------------------------------------------------------------

“Eligible Employee” means an Employee who is an officer, senior principal or
certain other members of management or highly compensated employees as
determined by the Company from time to time, and who is eligible to participate
in the Plan as designated by the Plan Administrator in its sole discretion.

 

“Employee” means any individual employed by the Company (as determined in
accordance with the personnel policies and practices of the Company).

 

“401(k) Plan” means the Company’s 401(k) Plan.

 

“Hardship” means a severe financial hardship to the Participant resulting from
an illness or accident of the Participant, the Participant’s spouse, or a
dependent (as defined in Code section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.

 

“Normal Retirement Age” means the later of (1) the Participant’s 65th birthday
or (2) the Participant’s date of Separation from Service.

 

“Participant” means (a) any Eligible Employee who makes a Compensation Deferral
pursuant to Section 2.01 hereof, or (b) any former Eligible Employee who has a
balance in his or her Account greater than zero and who either (1) continues to
be employed by the Company, or (2) has a vested interest in his or her Account
pursuant to Article 5 which has not been distributed pursuant to Article 3 or 4.

 

“Plan” means the 2005 Deferred Compensation Plan for Key Employees of SRA
International, Inc.

 

“Plan Administrator” means the individual designated as the administrator of the
Plan by the Board or, if such position is vacant, the Company.

 

“Plan Year” means the calendar year.

 

“Separation from Service” means, for any Participant, cessation of employment
with the Company or an Affiliate due to reasons other than death, including
Total Disability or any absence that causes him or her to cease to be employed
by the Company or an Affiliate. Notwithstanding the preceding sentence, a
transfer of employment from the Company to an Affiliate, from an Affiliate to
the Company, or from an Affiliate to an Affiliate shall not constitute a
“Separation from Service.”

 

“Specified Employee” means a key employee of the Company (as defined in section
416(i) of the Code without regard to paragraph (5) thereof) while the Company is
traded on an established securities market or otherwise.

 

-2-



--------------------------------------------------------------------------------

“Total Compensation” means the total sum of (1) the base salary (including any
compensation deferrals made under the 401(k) Plan, section 125 plan maintained
by the Company, and this Plan) and (2) any incentive bonuses, paid by the
Company to an Employee during the applicable period.

 

“Total Disability” means the Participant (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months; or (b) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company.

 

“Valuation Date” means any day upon which the Plan Administrator makes
valuations of the Account.

 

Sec. 1.02 Gender and Number. The masculine pronoun shall include the feminine;
the singular shall include the plural; and vice versa.

 

-3-



--------------------------------------------------------------------------------

 

ARTICLE 2

 

BENEFITS

 

Sec. 2.01 Participant Compensation Deferral Amounts.

 

(a) Subject to paragraph (d), each Eligible Employee may elect in writing to
receive a portion of his or her future base salary, as determined in paragraph
(b), as deferred compensation, subject to such rules and procedures as the Plan
Administrator deems appropriate. In all events, each such election shall be made
once every Plan Year by the end of December that is immediately prior to the
Plan Year with respect to which the base salary is earned. Notwithstanding the
foregoing, with respect to the Participant’s first Plan Year, an Eligible
Employee may make a written election, within 30 days after becoming eligible to
participate in the Plan, to receive a portion of his or her base salary to be
earned following such election, as deferred compensation. In addition, each
Eligible Employee may elect in writing to receive a portion of his or her future
bonus paid by the Company, as determined under paragraph (b), as deferred
compensation, subject to such rules and procedures as the Plan Administrator
deems appropriate. Each election to defer a portion of the bonus shall be made
once with respect to each Plan Year prior to the beginning of the fiscal year to
which the bonus relates.

 

(b) An Eligible Employee’s Compensation Deferral amount to be credited under the
Plan, for a Plan Year, shall not exceed fifty percent (50%) of his or her base
salary and one hundred percent (100%) of his or her bonus for that Plan Year,
reduced by any amounts withheld for the payment of taxes or other deductions
required by law.

 

(c) Subject to such reasonable rules as may be prescribed by the Plan
Administrator, the base salary deferral amounts credited under this Section 2.01
shall be credited to a Participant’s Account on a semi-monthly basis, and the
bonus deferral amounts credited under this Section 2.01 shall be credited to the
Participant’s Account on an annual basis, as determined by the Plan
Administrator in its sole discretion.

 

(d) An Eligible Employee may elect, in writing on a form prescribed by the Plan
Administrator, not to participate in the Plan with respect to any Plan Year;
provided, however, that such election shall not be retroactive in effect.

 

Sec. 2.02 Investment of Account.

 

(a) (1) For purposes of measuring the investment returns of his or her Account,
a Participant may select, from the investment funds selected by the Plan
Administrator and approved by the Company, the investment media in which all or
part of his or her Account shall be deemed to be invested.

 

(2) The Participant shall make an investment designation in a manner permitted
by the Plan Administrator (including by electronic communication) which shall
remain

 

-4-



--------------------------------------------------------------------------------

effective until another valid direction has been made by the Participant as
herein provided. The Participant may amend his or her investment designation at
such other time or times as determined by the Plan Administrator in its sole
discretion. A timely change to a Participant’s investment designation shall
become effective on the next business day.

 

(3) The investment media deemed to be made available to the Participant, and any
limitation on the maximum or minimum percentages of the Participant’s Account
that may be deemed to be invested in any particular medium, shall be the same as
from time-to-time communicated to the Participant by the Plan Administrator.

 

(b) Except as provided below, the Participant’s Account shall be deemed to be
invested in accordance with his or her investment designations, provided such
designations conform to the provisions of this Section. If -

 

(1) the Participant does not furnish the Plan Administrator with complete,
written investment instructions, or

 

(2) the written investment instructions from the Participant are unclear,

 

then all interests in the Participant’s Account shall be deemed invested in the
Fidelity Retirement Money Market Fund. Notwithstanding the above, the Plan
Administrator, in its sole discretion, may disregard the Participant’s election
and determine that all interests in the Account shall be deemed to be invested
in a particular or a mixture of the investment funds selected by the Plan
Administrator.

 

Sec. 2.03. Valuation of Account.

 

(a) The Company shall establish a bookkeeping Account to which will be credited
an amount equal to the Participant’s Compensation Deferral made under this Plan.
Compensation Deferral shall be allocated to the Account on the first business
day following the date such Compensation Deferral is withheld from the
Participant’s Total Compensation. The Account shall be reduced to reflect any
distributions from such Account. Such reductions shall be allocated to the
Account as of the date such distributions are made.

 

(b) As of each Valuation Date, income, gain and loss equivalents (determined as
if the Account is invested in the manner set forth under Section 2.02, hereof)
attributable to the period following the next preceding Valuation Date shall be
credited to and/or deducted from the Participant’s Account.

 

-5-



--------------------------------------------------------------------------------

 

ARTICLE 3

 

DISTRIBUTIONS TO PARTICIPANTS

 

Sec. 3.01 Distribution Upon Attainment of Normal Retirement Age. Distributions
from a Participant’s Account due to the Participant’s attainment of his or her
Normal Retirement Age (or, depending on the Participant’s election at the time
of deferral, his or her Separation from Service, if later) shall be paid in a
cash lump sum unless the Participant elects, at the time of his or her initial
deferral election in accordance with Section 2.01 above, in such manner as
determined by the Plan Administrator, to receive equal annual installments over
a specified period. Such election shall be irrevocable, except as provided in
Section 3.04 or 3.05 below. The payment shall commence as soon as
administratively feasible following the date the Participant attains his or her
Normal Retirement Age. Notwithstanding the foregoing, a Participant who is
employed by the Company may make an irrevocable election to defer commencement
of such payment for a period of at least five (5) years, provided such election
is made at least one year prior to the date the Participant is to begin
receiving payments pursuant to this Section 3.01. Further, notwithstanding the
foregoing, upon the Participant’s attainment of Normal Retirement Age, if all
unpaid amounts in the Participant’s Account do not exceed twenty five thousand
dollars ($25,000), all unpaid amounts in the Participant’s Account as of such
date shall be paid in a lump sum in accordance with the applicable terms of the
Plan.

 

Sec. 3.02 Distribution Upon Separation from Service. Notwithstanding the
Participant’s election for a later distribution under Sections 3.01 or 3.03,
upon a Participant’s Separation from Service prior to his or her Normal
Retirement Age, the Account balance of the Participant shall be paid in a cash
lump sum unless the Participant irrevocably elects, at the time of his or her
initial deferral election in accordance with Section 2.01 above, in such manner
as determined by the Plan Administrator, to receive equal annual installments
over a specified period; provided, however, that the preceding sentence shall
not apply if the Participant has elected a distribution upon attainment of his
or her Normal Retirement Age and has not revoked such election at the time of
his or her Separation from Service. Such election shall be irrevocable, except
as provided in Section 3.04 or 3.05 below. The payment shall commence as soon as
administratively feasible following the date of the Participant’s Separation
from Service. Further, notwithstanding the foregoing, upon the Participant’s
Separation from Service, if all unpaid amounts in the Participant’s Account do
not exceed twenty five thousand dollars ($25,000), all unpaid amounts in the
Participant’s Account as of such date shall be paid in a lump sum in accordance
with the applicable terms of the Plan.

 

Sec. 3.03 In-Service Distribution. Notwithstanding anything to the contrary
under this Plan, a Participant may elect, at the time of his or her initial
deferral election in accordance with Section 2.01 above, in such manner as
determined by the Plan Administrator, to receive his or her Account balance on a
fixed date, provided such date follows the Participant’s deferral election by at
least two (2) years. Such distribution shall be made in a cash lump sum, unless
the Participant elects, at the same time and in the same manner as the election

 

-6-



--------------------------------------------------------------------------------

referenced in the preceding sentence, to receive equal annual installments over
a specified period. Further, notwithstanding the foregoing, a Participant who
has made an election under this Section 3.03 may elect to defer receipt of his
or her Account balance on a previously selected fixed date or dates, for a
period of at least five (5) years, provided such election is made at least one
year prior to the date the Participant is to begin receiving payments pursuant
to this Section 3.03. The elections referenced in the preceding three sentences
shall be irrevocable, except as provided in Section 3.04 or 3.05 below. The
payment shall commence as soon as administratively feasible following the above
referenced anniversary dates. Notwithstanding the foregoing, upon the above
referenced anniversary dates, if all unpaid amounts in the Participant’s Account
do not exceed twenty five thousand dollars ($25,000), all unpaid amounts in the
Participant’s Account as of such date shall be paid in a lump sum in accordance
with the applicable terms of the Plan.

 

Sec. 3.04 Distribution Upon a Change in Control. Notwithstanding anything to the
contrary under this Plan, a Participant’s vested interest in his or her Account
shall be distributed in cash in one lump sum upon the occurrence of a Change in
Control. The payment shall commence as soon as administratively feasible, but
not later than thirty (30) days after the effective date of the Change in
Control.

 

Sec. 3.05 Withdrawals On Account of Hardship. In accordance with section
409A(a)(2)(A)(vi) of the Code and the applicable guidance and regulations
promulgated thereunder, prior to the date a Participant becomes entitled to a
distribution under Section 3.01, 3.02, 3.03 or 3.04 a Participant may request,
and the Plan Administrator, in its sole and absolute discretion, may approve, a
withdrawal in the form of a single sum of all or a portion of the Participant’s
Account balance on account of a Hardship. The Plan Administrator may request the
Participant to provide such information as it deems necessary and proper for it
to determine the existence of a Hardship. The Plan Administrator shall review
the Participant’s request and determine the extent, if any, to which such
request is justified. Any such withdrawal shall be limited to an amount which
does not exceed the amount necessary to satisfy such Hardship, plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such Hardship is or may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the participant’s assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship); provided that such
amount shall not exceed the amount of benefit to which the Participant would be
entitled if his or her employment were terminated.

 

Notwithstanding the foregoing, a Participant may not request a withdrawal on
account of a Hardship under this Section 3.05 before he or she has exhausted all
sources of funds available to him or her through distribution, withdrawal or
loan under the Company’s 401(k) plan.

 

Sec. 3.06 Offset to Distributions. Notwithstanding anything to the contrary
hereunder, if a Participant owes any amounts to the Company at the time the
distribution of his or her Account balance first becomes due, the Company
reserves the right to offset such amounts against the amount of the
Participant’s Account balance, subject to any applicable laws. For

 

-7-



--------------------------------------------------------------------------------

purposes of this Section 3.06, the offset shall be applied so as to include any
fines, penalties, damages or any other amounts (including attorneys’ fees)
imposed on or paid by the Company as a result of any criminal investigation,
arrest or indictment of the Participant for conduct that took place during the
Participant’s employment as an employee of the Company.

 

Sec. 3.07 Distributions to Specified Employees. In accordance with section
409A(a)(2)(B)(i) of the Code and the applicable guidance and regulations
promulgated thereunder, notwithstanding anything to the contrary hereunder,
distributions to Specified Employees as a result of a Separation from Service
may not be made before the date which is 6 months after the date of Separation
from Service (or, if earlier, the date of death of the Specified Employee).

 

-8-



--------------------------------------------------------------------------------

ARTICLE 4

 

DEATH BENEFITS

 

Sec. 4.01 Distribution of Account Upon Death of Participant. In the event of a
Participant’s death prior to the complete distribution of his or her Account
pursuant to Article 3, the value of the Participant’s remaining Account under
the Plan shall be paid to the Participant’s Beneficiary in cash in a single sum
as soon as administratively practicable following the completion of the first
valuation of the Participant’s Account pursuant to Section 2.03 which coincides
with or next follows the Participant’s death.

 

Sec. 4.02 Designation of Beneficiary. For purposes of Section 4.01 hereof, the
Participant’s Beneficiary shall be the person or persons so designated by the
Participant in a written instrument submitted to the Plan Administrator. In the
event the Participant fails to properly designate a Beneficiary, his or her
Beneficiary shall be the Participant’s surviving spouse or, if none, his or her
estate.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 5

 

VESTING

 

Sec. 5.01 Vesting of Account. A Participant shall be fully vested in his or her
Account at all times.

 

-10-



--------------------------------------------------------------------------------

 

ARTICLE 6

 

FUNDING

 

Sec. 6.01 Funding of Benefits. The Board may, but shall not be required to,
authorize the establishment of a trust by the Company to serve as the funding
vehicle for the benefits described in Articles 2 and 4 hereof. Any such trust
shall satisfy the requirements of section 409A of the Code. In any event, the
obligation of the Company hereunder shall constitute a general, unsecured
obligation, payable solely out of general assets, and no Participant shall have
any right to any specific assets of the Company.

 

-11-



--------------------------------------------------------------------------------

 

ARTICLE 7

 

ADMINISTRATION

 

Sec. 7.01 Plan Administrator. The individual designated by the Board as the
administrator of the Plan shall be the Plan Administrator for purposes of the
Employee Retirement Income Security Act of 1974, as amended from time to time
(“ERISA”). However, if such position is vacant, the Company shall be the Plan
Administrator.

 

Sec. 7.02 Duties and Powers of Plan Administrator. The Plan Administrator shall
have full power and authority to construe, interpret and administer this Plan
and may, to the extent permitted by law, make factual determinations, correct
defects, supply omissions and reconcile inconsistencies to the extent necessary
to effectuate the Plan and, subject to Section 7.03, the Plan Administrator’s
actions in doing so shall be final and binding on all persons interested in the
Plan. The Plan Administrator may from time to time adopt rules and regulations
governing the operation of this Plan and may employ and rely on such legal
counsel, such actuaries, such accountants and such agents as it may deem
advisable to assist in the administration of the Plan.

 

Sec. 7.03 Claims Procedure.

 

(a) The Company will advise each Participant and Beneficiary of any benefits to
which he or she is entitled under the Plan. If any person believes that the
Company has failed to advise him or her of any benefit to which he or she is
entitled, he or she may file a written claim with the Plan Administrator. If the
claim is wholly or partially denied, the Plan Administrator will provide the
claimant with a written or electronic notification of the Plan’s adverse
determination.

 

(1) This written or electronic notification must be provided to the claimant
within a reasonable period of time, but not later than 90 days after the receipt
of the claim by the Plan Administrator, unless the Plan Administrator determines
that special circumstances require an extension of time for processing the
claim. If the Plan Administrator determines that an extension of time for
processing is required, written notice of the extension will be furnished to the
claimant prior to the termination of the initial 90 day period. In no event will
such extension exceed a period of 90 days from the end of such initial period.
The extension notice will indicate the special circumstances requiring an
extension of time and the date by which the Plan expects to render the benefit
determination.

 

(2) In the case of a claim for disability benefits, then instead of paragraph
(a)(1) above, the Plan Administrator will provide the claimant with written or
electronic notification of the Plan’s adverse benefit determination within a
reasonable period of time, but not later than 45 days after receipt of the claim
by the Plan. This period may be extended by the Plan for up to 30 days, provided
the Plan Administrator both determines that such an extension is necessary due
to matters beyond the control of the Plan and notifies the

 

-12-



--------------------------------------------------------------------------------

claimant, prior to the expiration of the initial 45 day period, of the
circumstances requiring the extension of time and the date by which the Plan
expects to render a decision. If, prior to the end of the first 30-day extension
period, the Plan Administrator determines that, due to matters beyond the
control of the Plan, a decision cannot be rendered within that extension period,
the period for making the determination may be extended for up to an additional
30 days, provided that the Plan Administrator notifies the claimant, prior to
the expiration of the first 30-day extension period, of the circumstances
requiring the extension and the date as of which the Plan expects to render a
decision. In the case of any such extension, the notice of extension will
specifically explain the standards on which entitlement to a benefit is based,
the unresolved issues that prevent a decision on the claim, and the additional
information needed to resolve those issues, and the claimant will be afforded at
least 45 days within which to provide the specified information.

 

(b) The Plan Administrator’s written or electronic notification of any adverse
benefit determination must contain the following information:

 

(1) The specific reason or reasons for the adverse determination.

 

(2) Reference to the specific Plan provisions on which the determination is
based.

 

(3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

 

(4) Appropriate information as to the steps to be taken if the claimant wants to
submit the claim for review, as set forth in paragraph (c) below.

 

(5) In the case of disability benefits:

 

(i) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided to the claimant free of charge upon request.

 

(ii) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the medical circumstances, or a statement that such explanation will
be provided to the claimant free of charge upon request.

 

(c) Upon the denial of a claim for benefits, a claimant may file a claim for
review, in writing, with the Deferred Compensation Committee (excluding the Plan
Administrator).

 

-13-



--------------------------------------------------------------------------------

(1) The claimant must file the claim for review no later than 60 days after the
claimant has received written notification of the denial of the claim for
benefits. However, if the claim is for disability benefits, then instead of the
above, a claimant must file the claim for review no later than 180 days
following receipt of notification of an adverse benefit determination.

 

(2) A claimant may submit written comments, documents, records, and other
information relating to the claim for benefits.

 

(3) A claimant may review all pertinent documents relating to the denial of the
claim and submit any issues and comments, in writing, to the Deferred
Compensation Committee (excluding the Plan Administrator).

 

(4) A claimant will be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claim for benefits.

 

(5) The claim for review must be given a full and fair review. This review will
take into account all comments, documents, records, and other information
submitted by a claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

(6) In addition to the above, if the claim is for disability benefits, then the
following shall apply:

 

(i) The claim will be reviewed without deference to the initial adverse benefit
determination and the review will be conducted by an appropriate named fiduciary
of the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal, nor the subordinate of such
individual.

 

(ii) In deciding an appeal of any adverse benefit determination that is based in
whole or in part on medical judgment, the appropriate named fiduciary will
consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment.

 

(iii) Any medical or vocational experts whose advice was obtained on behalf of
the Plan in connection with the adverse benefit determination will be
identified, without regard to whether the advice was relied upon in making the
benefit determination.

 

(iv) The health care professional engaged for purposes of a consultation under
paragraph (6)(ii) above will be an individual who is neither an individual who
was consulted in connection with the adverse benefit determination that is the
subject of the appeal, nor the subordinate of any such individual.

 

-14-



--------------------------------------------------------------------------------

(7) The Deferred Compensation Committee (excluding the Plan Administrator) will
provide the claimant with written or electronic notification of the Plan’s
benefit determination on review. The Administrator must provide a claimant with
notification of this denial within 60 days after receipt by the Deferred
Compensation Committee (excluding the Plan Administrator) of the written claim
for review, unless the Deferred Compensation Committee (excluding the Plan
Administrator) determines that special circumstances require an extension of
time for processing the claim. If the Deferred Compensation Committee (excluding
the Plan Administrator) determines that an extension of time for processing is
required, written notice of the extension will be furnished to a claimant prior
to the termination of the initial 60 day period. In no event will such extension
exceed a period of 60 days from the end of the initial period. The extension
notice will indicate the special circumstances requiring an extension of time
and the date by which the Plan expects to render the determination on review.
However, if the claim relates to disability benefits, then 45 days will apply
instead of 60 days in the preceding sentences. In the case of an adverse benefit
determination, the notification will set forth:

 

(i) The specific reason or reasons for the adverse determination.

 

(ii) Reference to the specific Plan provisions on which the benefit
determination is based.

 

(iii) A statement that a claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claim for benefits.

 

(iv) A statement of the claimant’s right to bring an action under section 502(a)
of ERISA.

 

(v) In the case of a claim for disability benefits:

 

(A) If an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the adverse determination, either the specific rule,
guideline, protocol, or other similar criterion; or a statement that such rule,
guideline, protocol, or other similar criterion was relied upon in making the
adverse determination and that a copy of the rule, guideline, protocol, or other
similar criterion will be provided to a claimant free of charge upon request.

 

(B) If the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the medical circumstances, or a statement that such explanation will
be provided to a claimant free of charge upon request.

 

(8) If a claim for benefits is denied or ignored, in whole or in part, a
claimant may file suit in a state or federal court. However, in order to do so,
a claimant must file the suit no later than 180 days after the Deferred
Compensation Committee (excluding the Plan Administrator) makes a final
determination to deny the claim.

 

-15-



--------------------------------------------------------------------------------

ARTICLE 8

 

AMENDMENT AND TERMINATION

 

Sec. 8.01 Authority to Amend. The Board or its designee may amend the Plan at
any time in any manner whatsoever. Notwithstanding the above, no amendment shall
operate to reduce the benefit amount accrued on behalf of a Participant on the
effective date of the amendment.

 

Sec. 8.02 Right to Terminate. Continuance of the Plan is completely voluntary
and is not assumed as a contractual obligation of the Company. The Company shall
have the right at any time for any reason to terminate the Plan, by action of
the Board; provided, however, that the Plan termination shall not operate to
reduce the amount accrued on behalf of a Participant on the effective date of
the Plan’s termination. In the event of Plan termination, distribution of a
Participant’s Account balance shall occur at the time distribution otherwise
would be made to him or her hereunder in accordance with the applicable
provision of Article 3.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 9

 

MISCELLANEOUS

 

Sec. 9.01 No Right to Employment. Nothing contained herein (a) shall be deemed
to exclude a Participant from any compensation, bonus, pension, insurance,
severance pay or other benefit to which he or she otherwise is or might become
entitled to as an Employee or (b) shall be construed as conferring upon an
Employee the right to continue in the employ of the Company.

 

Sec. 9.02 No Compensation for Other Benefits. Any amounts paid hereunder shall
not be deemed salary or other compensation to a Participant for the purposes of
computing benefits to which he or she may be entitled under any other
arrangement established by the Company for the benefit of its employees.

 

Sec. 9.03 Rights and Obligations. The rights and obligations created hereunder
shall be binding on a Participant’s heirs, executors and administrators and on
the successors and assigns of the Company.

 

Sec. 9.04 Payments to Representatives. If any Participant or Beneficiary
entitled to receive any benefits hereunder is determined by the Plan
Administrator, or is adjudged to be, legally incapable of giving valid receipt
and discharge for such benefits, the benefits shall be paid to a duly appointed
and acting conservator or guardian, or other legal representative of such
Participant or Beneficiary, if any, and if no such legal representative is
appointed and acting, to such person or persons as the Plan Administrator may
designate. Such payments shall, to the extent made, be deemed a complete
discharge for such payments under this Plan.

 

Sec. 9.05 Governing Law. The Plan shall be construed in accordance with and
governed by the laws of the Commonwealth of Virginia.

 

Sec. 9.06 Nonalienation. Except as hereinafter provided with respect to family
disputes, the rights of any Participant under this Plan are personal and may not
be assigned, transferred, pledged or encumbered. Any attempt to do so shall be
void. In cases of family disputes, the Company will observe the terms of the
Plan unless and until ordered to do otherwise by a state or Federal court. As a
condition of participation, a Participant agrees to hold the Company harmless
from any claim that arises out of the Company’s obeying the final order of any
state or Federal court, whether such order effects a judgment of such court or
is issued to enforce a judgment or order of another court. For purposes of this
Section 9.06, “family dispute” means a dispute relating to provision of child
support, alimony payments, or marital property rights to a spouse, former spouse
or other dependent of the Participant.

 

Sec. 9.07 Limitations on Obligations. Neither the Company nor any member of the
Board shall be responsible or liable in any manner to any Participant,
Beneficiary or any person claiming through them for any benefit or action taken
or omitted in connection

 

-17-



--------------------------------------------------------------------------------

with the granting of benefits, the continuation of benefits, or the
interpretation and administration of this Plan.

 

Sec. 9.08 Withholding. If the Company is required to withhold amounts under
applicable federal, state or local tax laws, rules or regulations, the Company
shall be entitled to deduct and withhold such amounts from any cash payment made
pursuant to this Plan.

 

Sec. 9.09 Lost Payees. Any benefit payable under the Plan shall be deemed
forfeited if the Plan Administrator is unable to locate the Participant or
Beneficiary to whom payment is due; provided, however, that such benefit shall
be reinstated if a claim is made by the Participant or Beneficiary for the
forfeited benefit.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf this 27th day of January, 2005, by its officer thereunto duly
authorized.

 

SRA International, Inc. By:   /s/ STEPHEN C. HUGHES     Stephen C. Hughes    

Senior Vice President of Finance and Administration


Chief Financial Officer

 

-18-